State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521978
________________________________

In the Matter of JOHN ZOCCOLI,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   McCarthy, J.P., Garry, Egan Jr., Clark and Mulvey, JJ.

                               __________


     John Zoccoli, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a prison disciplinary determination. The Attorney
General has advised this Court that the determination at issue
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to petitioner's inmate
account. In view of this, the petition must be dismissed as moot
(see Matter of Roye v Annucci, 137 AD3d 1392, 1393 [2016]; Matter
of James v Prack, 137 AD3d 1390, 1391 [2016]). Although not
mentioned by the Attorney General, we note that the loss of good
                              -2-                  521978

time that was imposed as part of the penalty must also be
restored to petitioner (see Matter of Corrieri v Annucci, 137
AD3d 1407, 1408 [2016]; Matter of Moore v Prack, 134 AD3d 1381,
1381 [2015]). Under the circumstances presented, however, we
deny petitioner's request for reimbursement of counsel fees and
miscellaneous expenditures that are not substantiated by the
record.

      McCarthy, J.P., Garry, Egan Jr., Clark and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court